Exhibit 10.1

LOGO [g92378g00r97.jpg]

Cost Plus, Inc.

200 4th Street

Oakland, CA 94607

Tel: (510) 893-7900

www.costplusworldmarket.com

Mr. Warren A. Stephens

Stephens Investments Holdings LLC

111 Center Street

Little Rock, AR 72201

Stephens Investments Holdings LLC

111 Center Street

Little Rock, AR 72201

January 7, 2009

Gentlemen:

As you know, Stephens Investments Holdings LLC (“SIH”) filed a second Amendment
to Schedule 13D with the Securities and Exchange Commission on December 5, 2008,
concerning the beneficial ownership by Warren A. Stephens and SIH (collectively,
the “Receiving Party”) of shares of common stock, par value $0.01 per share (the
“Common Stock”), of Cost Plus, Inc., a California corporation (the “Disclosing
Party”). As you also know, the Disclosing Party has entered into an Amended and
Restated Preferred Shares Rights Agreement, dated as of June 24, 2008, by and
between the Disclosing Party and Computershare Trust Company, N.A. (the “Rights
Agreement”). In response to the Receiving Party’s request, the Disclosing Party
has agreed to and expects to deliver to the Receiving Party, following the
execution and delivery of this letter agreement by the Receiving Party, certain
information about its properties, employees, finances, businesses and operations
that has previously been prepared, in the ordinary course.

In consideration of the mutual promises and covenants herein contained, and
other consideration, the receipt and adequacy of which is hereby acknowledged,
the parties hereto agree as follows:

Subject to the approval by the Disclosing Party’s Board of Directors (“Board of
Directors”), as well as the terms and conditions of the Rights Agreement, the
Disclosing Party agrees to exempt the Receiving Party from the definition of
Acquiring Person (as such term is defined in Section 1(a) of the Rights
Agreement) in the Rights Agreement such that the Receiving Party’s beneficial
ownership of up to and including 19.9% of the amount of the issued and
outstanding Common Stock shall not constitute a Triggering Event (as such term
is defined in Section 1(qq) of the Rights Agreement) in the Rights Agreement.



--------------------------------------------------------------------------------

All information (i) about the Disclosing Party and (ii) about any third party
(which information was provided to the Disclosing Party subject to an applicable
confidentiality obligation to such third party), furnished by the Disclosing
Party or its Representatives (as defined below) to the Receiving Party, whether
furnished before or after the date hereof, and regardless of the manner in which
it is furnished, is referred to in this letter agreement as “Proprietary
Information.” Proprietary Information shall not include, however, information
which (i) is or becomes generally available to the public other than as a result
of a disclosure by the Receiving Party in violation of this letter agreement;
(ii) was available to the Receiving Party on a nonconfidential basis prior to
its disclosure by the Disclosing Party or its Representatives; (iii) becomes
available to the Receiving Party on a nonconfidential basis from a person other
than the Disclosing Party or its Representatives who is, to the Receiving
Party’s knowledge, not otherwise bound by a confidentiality agreement with the
Disclosing Party or any or its Representatives, or is otherwise not under an
obligation to the Disclosing Party or any of its Representatives not to transmit
the information to the Receiving Party; or (iv) was independently developed by
the Receiving Party without reference to or use of the Proprietary Information.
For purposes of this letter agreement, (i) “Representative” shall mean, as to
any person, its directors, officers, employees, agents and advisors (including,
without limitation, financial advisors, attorneys and accountants); and
(ii) “person” shall be broadly interpreted to include, without limitation, any
corporation, company, partnership, other entity or individual.

Subject to the immediately succeeding paragraph, unless otherwise agreed to in
writing by the Disclosing Party, the Receiving Party (i) except as required by
law, shall keep all Proprietary Information confidential and shall not disclose
or reveal any Proprietary Information to any person (other than to any
Representative of any Affiliate, provided that such Representative shall keep
confidential all Proprietary Information that is so disclosed or revealed to him
or her in accordance with the Receiving Party’s confidentiality obligations
hereunder with respect to such Proprietary Information); (ii) shall not use
Proprietary Information for any purpose other than in connection with its
evaluation of the Disclosing Party; and (iii) except as required by law, shall
not disclose to any person the fact that Proprietary Information has been made
available to the Receiving Party. The Receiving Party and the Affiliates shall
be responsible for any breach of the terms of this letter agreement by the
Receiving Party or any Representative of any Affiliate.

In the event that the Receiving Party or any Affiliate is requested pursuant to,
or required by, applicable law or regulation (including, without limitation, any
rule, regulation or policy statement of any national securities exchange, market
or automated quotation system on which any of the Receiving Party’s securities
are listed or quoted) or by legal process to disclose any Proprietary
Information, the Receiving Party shall provide the Disclosing Party with prompt
notice of such request or requirement in order to enable the Disclosing Party
(i) to seek an appropriate protective order or other remedy, (ii) to consult
with the Receiving Party with respect to the Disclosing Party’s taking steps to
resist or narrow the scope of such request or legal process or (iii) to waive
compliance, in whole or in part, with the terms of this letter agreement. In the
event that such protective order or other remedy is not timely sought or
obtained, or the Disclosing Party waives compliance, in whole or in part, with
the terms of this letter agreement, the Receiving Party shall use commercially
reasonable efforts to disclose only



--------------------------------------------------------------------------------

that portion of the Proprietary Information which is legally required to be
disclosed and to ensure that all Proprietary Information that is so disclosed
will be accorded confidential treatment. In the event that the Receiving Party
shall have complied, in all material respects, with the provisions of this
paragraph, such disclosure may be made by the Receiving Party without any
liability hereunder.

Further, the Receiving Party agrees that during any time period that the
Receiving Party beneficially owns, directly or indirectly, for purposes of
Section 13(d) of the Exchange Act and Rule 13d-3 thereunder (or any comparable
or successor law or regulation) in excess of 14.9% of the amount of the issued
and outstanding Common Stock, neither the Receiving Party nor any other person
affiliated with the Receiving Party shall:

(a) make, or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” to vote (as such terms are used in the rules of the
Securities and Exchange Commission (“SEC”)), or seek to advise or influence any
person or entity with respect to the voting of any voting securities of the
Disclosing Party;

(b) nominate or seek to nominate, directly or indirectly, any person to the
Board of Directors;

(c) otherwise act or seek to control or influence the management, Board of
Directors or policies of the Disclosing Party;

(d) take any action that could reasonably be expected to require the Disclosing
Party to make a public announcement regarding the possibility of any of the
events described in clauses (a) through (c) above; or

(e) request the Disclosing Party or any of its representatives, directly or
indirectly, to amend or waive any provision of this paragraph.

The Receiving Party also agrees that during any time period that the Receiving
Party beneficially owns, directly or indirectly, for purposes of Section 13(d)
of the Exchange Act and Rule 13d-3 thereunder (or any comparable or successor
law or regulation) in excess of 14.9% of the amount of the issued and
outstanding Common Stock (the Common Stock owned by the Receiving Party above
14.9%, the “Excess Shares”), the Receiving Party and any other person affiliated
with the Receiving Party shall vote any and all Excess Shares in the same
proportion as the votes cast by all other voting shareholders of the Disclosing
Party.

To the extent that any Proprietary Information may include material subject to
the attorney-client privilege, work product doctrine or any other applicable
privilege concerning pending or threatened legal proceedings or governmental
investigations, the parties understand



--------------------------------------------------------------------------------

and agree that they have a commonality of interest with respect to such matters
and it is their desire, intention and mutual understanding that the sharing of
such material is not intended to, and shall not, waive or diminish in any way
the confidentiality of such material or its continued protection under the
attorney-client privilege, work product doctrine or other applicable privilege.
All Proprietary Information provided by the Disclosing Party that is entitled to
protection under the attorney-client privilege, work product doctrine or other
applicable privilege shall remain entitled to such protection under these
privileges, this letter agreement, and under the joint defense doctrine. Nothing
in this letter agreement obligates the Disclosing Party to reveal material
subject to the attorney-client privilege, work product doctrine or any other
applicable privilege.

In the event that the Disclosing Party, in its sole discretion, requests, the
Receiving Party shall, upon the Disclosing Party’s written request, promptly
deliver to the Disclosing Party all Proprietary Information, and, at the
Receiving Party’s election, return or destroy (provided that any such
destruction shall be certified by the Receiving Party) all copies,
reproductions, summaries, analyses or extracts thereof or based thereon (whether
in hard-copy form or on intangible media, such as electronic mail or computer
files) (collectively, “Notes”) in the Receiving Party’s possession or in the
possession of any Representative of the Receiving Party or any Affiliate. Upon
the return or the destruction of the Proprietary Information, the Receiving
Party, if the Receiving Party so desires, may retain in the files of the
Receiving Party’s general counsel, for archival purposes only, one copy of all
materials returned or destroyed as a record of the materials disclosed.
Notwithstanding the foregoing, the Receiving Party and its Representatives
(i) may retain copies of the Proprietary Information and/or Notes to the extent
that such retention is required to demonstrate compliance with applicable law,
rule, regulation or professional standards, or to comply with a bona fide
document retention policy, provided, however, that any such information so
retained shall be held in compliance with the terms of this letter agreement and
(ii) shall, to the extent that (i) above is inapplicable to Proprietary
Information and/or Notes that are electronically stored, destroy such
electronically stored Proprietary Information and/or Notes only to the extent
that it is reasonably practical to do so.

The Receiving Party acknowledges that neither the Disclosing Party nor its
Representatives nor any of the officers, directors, employees, agents or
controlling persons of such Representatives makes any express or implied
representation or warranty as to the Proprietary Information.

The Receiving Party is aware of the restrictions imposed by the United States
securities laws on the purchase or sale of securities by any person who has
received material, non-public information from the issuer of such securities and
on the communication of such information to any other person when it is
reasonably foreseeable that such other person is likely to purchase or sell such
securities in reliance upon such information. Notwithstanding the foregoing, the
Disclosing Party acknowledges that certain of the Receiving Party’s
Representatives trade securities and nothing in this letter agreement shall
restrict the ability of such Representatives to trade securities, other than
applicable securities laws and, with respect



--------------------------------------------------------------------------------

to those of the Receiving Party’s Representatives who are also the Receiving
Party’s affiliates who the Receiving Party has made aware of this letter
agreement or who have otherwise received Proprietary Information, the standstill
provision as described above. The Disclosing Party acknowledges that the
Receiving Party is affiliated with a registered securities broker-dealer and
that registered representatives of the Receiving Party’s affiliated
broker-dealer who have not been informed of, or provided with, the Proprietary
Information or of any material non-public information of the Disclosing Party
may trade in the securities of the Disclosing Party for their own accounts or
the accounts of their customers in the ordinary course of business.

Without prejudice to the rights and remedies otherwise available to either party
hereto, the Disclosing Party shall be entitled to equitable relief by way of
injunction or otherwise if the Receiving Party or any of the Affiliates or any
other affiliates of the Receiving Party breach or threaten to breach any of the
provisions of this letter agreement.

It is further understood and agreed that no failure or delay by any party hereto
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.

This letter agreement shall be governed by and construed in accordance with the
laws of the State of California, without giving effect to its principles or
rules regarding conflicts of laws, other than such principles directing
application of California law. Each party hereby consents to the institution and
resolution of any action or proceeding of any kind or nature with respect to or
arising out of this agreement brought by any party hereto in the federal or
state courts located within the State of California.

This letter agreement contains the entire agreement between the parties hereto
concerning confidentiality of the Proprietary Information, and no modification
of this letter agreement or waiver of the terms and conditions hereof shall be
binding upon any party hereto, unless approved in writing by each such party.

 



--------------------------------------------------------------------------------

Please confirm your agreement with the foregoing by signing and returning to the
undersigned the duplicate copy of this letter agreement enclosed herewith.

 

COST PLUS, INC. By:   /s/ Barry J. Feld   Barry J. Feld, Chief Executive Officer

ACCEPTED AND AGREED as of the date first written above:

WARREN A. STEPHENS, on behalf of himself and as President and owner of Stephens
Investments Holdings LLC

 

By:   /s/ Warren A. Stephens   Warren A. Stephens, President